Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 12, 2016

                                      No. 04-16-00654-CR

                                       Smelin V. ROQUE,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008CR8480
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER

        The trial court revoked Appellant’s community supervision and imposed sentence on
August 25, 2014; Appellant had thirty days to file a motion for new trial. See TEX. R. APP. P.
21.4(a); Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim. App. 1993). Because the clerk’s
record in this appeal does not show Appellant timely filed a motion for new trial, the notice of
appeal was due to be filed on September 24, 2014. See TEX. R. APP. P. 26.2(a)(1). Two years
later, on September 28, 2016, Appellant filed a request for a copy of the appellate record and the
name of his appellate counsel. We construe his request as a late-filed notice of appeal.
        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a timely motion for new trial, a
defendant’s notice of appeal is timely filed if it is filed within thirty days after (1) the day
sentence is imposed or suspended in open court, or (2) the day the trial court enters an appealable
order. See TEX. R. APP. P. 26.2; Olivo, 918 S.W.2d at 522. In this case, the appellate record
does not show that Appellant’s notice of appeal was timely filed.
        A late notice of appeal may be considered timely and invoke a court of appeal’s
jurisdiction if meets the following requirements:
       (1) it is filed within fifteen days of the last day allowed for filing,
       (2) a motion for extension of time is filed in the court of appeals within fifteen
           days of the last day allowed for filing the notice of appeal, and
       (3) the court of appeals grants the motion for extension of time.

Olivo, 918 S.W.2d at 522; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (stating that an out-of-time appeal from a final felony conviction may be
sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure).
        We ORDER Appellant to show cause in writing within TWENTY DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See Olivo, 918
S.W.2d at 522; Ater, 802 S.W.2d at 243.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court